DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13, 15-21, 23-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,656,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application claims are encompassed by the limitations set forth in the ‘038 patent, with only minor extra details omitted which are known in the art to be how masks function and are typically worn.  The teachings of claim 1 of the ‘038 reference teaches in claim 1 that the claimed subject matter is directed toward use with a mask system, and the teachings of claim 18 positively recites the patient interface or mask in combination with the teachings of claim 1, therefore it would have been obvious to one skilled in the art to modify claim 1 by inclusion of the patient interface, and upon doing so the remaining structure meet the instant application claims and encompass them.  If, however, additional evidence that adding a patient interface to claim 1 of the ‘038 reference would be obvious see the reference to Henry discussed below for further evidence this combination of the limitations of ‘038 claim 1 with ‘038 claim 18 would have been obvious to one skilled in the art especially when claim 1 recites the use of the hose with a mask assembly.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henry (WO 2007/109837) in view of Nasarczyk (WO 2005/075186).  The reference to Henry discloses the recited mask assembly for providing pressurized gas to a patient for treatment of sleep disordered breathing ([0002] discusses use to convey breathing gasses to a patient interface of a CPAP, respirator, ventilator, and others which are known to use masks), the mask assembly comprising: a patient interface configured to interface with the patient’s face to deliver a flow of pressurized gas to the patient’s airways (14; [0002][0023-0024]); and an air delivery conduit configured to deliver the flow of pressurized gas from a source to the patient interface (10; [0023-0024]), the air delivery conduit being configured to readily deform to reduce tube drag (it is essentially flexible due to flexible materials which would readily deform and as a natural function it would reduce drag in the same manner) and comprising: a textile layer forming a tubular conduit ([0024]20; fig 2), a support structure arranged to provide structural support to the conduit ([0004] 230; fig 3); an air impermeable inner laminate layer formed on an inner surface of the textile ([0031] discusses providing the fabric with a gas impermeable material where the gas is previously identified as air).  The reference to Henry discloses all of the recited structure with the exception of providing an air impermeable outer laminate layer covering the support structure.  The reference to Nasarczyk discloses the recited textile air delivery conduit comprising providing film layers to material fabric layers (outer is discussed on pg 3, lines 15-33), where the layers can be adhered together by what can be considered an adhesive (pg 4, lines 18-21), there can be a longitudinal seam formed where welding can be used to seal the seam (pg 4, lines 11-16 essentially discusses flattening a portion of the film and melting it together to form the seam which is the same as a weld seam), and the film can be composed of one or more polymer compositions which would lead to there being an additional thermoplastic filler (pg 3, lines 17-25).  It would have been obvious to one skilled in the art to modify the hose in Henry to have more than one laminate layer as suggested by Nasarczyk where such are known equivalent means to form an air conduit which would provide advantages of having additional layers to better seal in the fabric, and additionally provide protection to the fabric as well to prevent failure and repair or replacement costs.
With respect to claim 12,  the textile comprises threads or fibres, and the threads or fibres have varying elasticities or stiffnesses (the reference to Henry discloses using a textile thread 352 warp and 362 weft woven together to form the textile and that the weft can be formed of a semi rigid material and the warp is a flexible material thereby teaching varying elasticity and stiffness based on the different materials; [0029]).
	With respect to claim 13, the textile comprises a weft and a warp of different elasticity (the reference to Henry discloses using a textile thread 352 warp and 362 weft woven together to form the textile and that the weft can be formed of a semi rigid material and the warp is a flexible material thereby teaching varying elasticity and stiffness based on the different materials; [0029]).
	With respect to claim 14, the warp is more elastic than the weft (the reference to Henry discloses using a textile thread 352 warp and 362 weft woven together to form the textile and that the weft can be formed of a semi rigid material and the warp is a flexible material thereby teaching varying elasticity and stiffness based on the different materials; [0029]).

With respect to claim 15,  the weft is more elastic than the warp (the reference to Henry discloses using a textile thread 352 warp and 362 weft woven together to form the textile and that the weft can be formed of a semi rigid material and the warp is a flexible material thereby teaching varying elasticity and stiffness based on the different materials; [0029] and reversing which is more elastic than the other is an obvious choice of mechanical expedients and it would have been obvious to one skilled in the art to modify the textile of Henry such that the weft is more elastic than the warp fibers as such is an obvious choice of mechanical expedients requiring only routine experimentation to optimize the fibers to meet design needs such as more flexibility in one direction over the other which is already suggested in Henry.
With respect to claim 16, the outer laminate layer is formed on an outer surface of the textile (as modified above the reference to Henry would be provided with an outer laminate layer and such can be formed on the outer surface of the fabric as suggested by Wasarczyk page 5, lines 28-35 which states the film layers can be provided on the inner and outer surface of the fabric, and as set forth above it is obvious to provide Henry with an additional outer laminate layer on the textile for the same reasons as set forth above).
With respect to claim 17, support structure is attached to the textile (Henry in [0004] sets forth the helical reinforcement is outside of the inner layer which would place it in contact with the textile layer and when the hose is assembled it is held to the textile and therefore attached to it).
With respect to claim 18,  the support structure is attached to an outer surface of the textile; the orientation of specific layers and providing the coil between different layers including outside of the textile layer are merely choices of mechanical expedients and it would have been obvious to one skilled in the art to provide the various layers anywhere with respect to the helical coil as such would only require routine experimentation to optimize the best location for the layers to provide the best strength to the conduit while allowing desired flexibility and protection to various elements of the conduit.

With respect to claim 19,  the support structure is laminated to the outer surface of the textile (as modified above the reference to Henry would be provided with an outer laminate layer and such can be formed on the outer surface of the fabric as suggested by Wasarczyk page 5, lines 28-35 which states the film layers can be provided on the inner and outer surface of the fabric, and as set forth above it is obvious to provide Henry with an additional outer laminate layer on the textile for the same reasons as set forth above).
With respect to claim 20, the support structure is disposed between the outer laminate layer and the textile; the orientation of specific layers and providing the coil between different layers including outside of the textile layer are merely choices of mechanical expedients and it would have been obvious to one skilled in the art to provide the various layers anywhere with respect to the helical coil as such would only require routine experimentation to optimize the best location for the layers to provide the best strength to the conduit while allowing desired flexibility and protection to various elements of the conduit.
With respect to claim 21the support structure provides the textile with form {Henry teaches this [0004] preventing crushing and occlusions would provide form to prevent this).
With respect to claim 22, the support structure encourages the conduit to maintain a tubular shape and helps to prevent occlusion of the conduit{ Henry teaches this [0004] preventing crushing and occlusions would provide form to prevent this).
With respect to claim 23, the support structure forms a helix (Henry [0004] states it is a spiral which is a helix).
With respect to claim 24, the textile is at least one of a woven fabric, a knitted fabric and a 3-D printed fabric (Henry [0013] teaches weaving which leads to a woven fabric).

With respect to claim 25, at least one of the inner laminate layer and the outer laminate layer is embodied as part of the textile and reacts to heat to form a sealing layer (Henry [0031] discusses a close weave can be used for the textile layer which would lead to it being impermeable which would equate to one of the laminate layers, and provide sealing).
With respect to claim 26, at least one of the inner laminate layer and the outer laminate layer is attached to the textile with an adhesive (Henry fails to disclose this structure, however, Nasaarczyk teaches on page 4, lines 18-21 that adhesives can be used to adhere layers).  It would have been obvious to one skilled in the art to modify the hose in Henry to use an adhesive type of material to adhere layers together as suggested by Nasarczyk where using an adhesive to hold layers together would help prevent separation of the layers thereby preventing premature failure and need to replace the hose, thereby saving costs.  
With respect to claim 27, the textile has a tubular shape formed by welding opposing end portions of the textile to form a longitudinal weld seam (the reference to Henry fails to disclose this). It would have been obvious to one skilled in the art to modify the hose in Henry to form a longitudinal seam that is welded as suggested by Wasarczyk where using a weld to hold layers together would help prevent separation of the layers thereby preventing premature failure and need to replace the hose, thereby saving costs.  
With respect to claim 28,  the longitudinal weld seam comprises a thermoplastic filler material.  As set forth above the reference to Nasarczyk teaches forming the weld seam, and to provide additional thermoplastic materials to the layer material which can be considered filler thermoplastic material, which meets this claim language (pg 4, lines 11-16 essentially discusses flattening a portion of the film and melting it together to form the seam which is the same as a weld seam), and the film can be composed of one or more polymer compositions which would lead to there being an additional thermoplastic filler (pg 3, lines 17-25).  It would have been obvious to one skilled in the art to modify the hose in Henry to form a longitudinal seam that is welded as suggested by Wasarczyk where such use a weld to hold layers together would help prevent separation of the layers thereby preventing premature failure and need for replacement and using additional thermoplastic material achieves additional properties to the layers and therefore the weld as well since it is made up of melted thermoplastic material. 
With respect to claim 29, the textile comprises a plurality of first threads or fibres extending substantially in a longitudinal direction of the air delivery conduit and having a different elasticity or stiffness than a plurality of second threads or fibres extending substantially in a circumferential direction of the air delivery conduit to provide increased stretchability of the air delivery conduit in the longitudinal direction as compared to stretchability in a radial direction of the air delivery conduit  (this is taught by Henry and described above with respect to warp and weft fibers which  are formed in the substantially longitudinal and circumferential directions  (the reference to Henry discloses using a textile thread 352 warp and 362 weft woven together to form the textile and that the weft can be formed of a semi rigid material and the warp is a flexible material thereby teaching varying elasticity and stiffness based on the different materials; [0029] where the warp are longitudinal and weft circumferential).
With respect to claim 30, headgear to support the patient interface on a patient (as discussed above Henry teaches a CPAP which is known to have patient interfaces that include some sort of headgear as such is used during sleep and normally requires some form of headgear to hold it in place as is old and known in the art).
With respect to claim 31, the outer laminate layer is formed on an outer surface of the textile (this is taught by Nasarczyk, see pg 5, line 28 to pg 6 line 5 sets forth the laminate layer can be provided on the outside of the fabric layer as well, which teaches this type of laminate layer can be the outermost layer and a barrier to gas, and on pg 8, lines 16-18 discusses an outer layer can also be provided that can be composed as metal foil which is also known in the art to at least be a vapor barrier type layer thereby teaching having vapor barrier layers on the inside and outside of the fabric layer, and also based on the earlier recitation that a laminate layer can also be placed outside of the fabric layer),
wherein the support structure is attached to an outer surface of the textile (Henry sets this forth in [0026]),
wherein the support structure is disposed between the outer laminate layer and the textile (by the teachings of Henry the support structure is on the outside of the textile layer, and therefore the helical support structure would be between the textile layer and the outermost layer which once modified would be a laminate layer), and
wherein the support structure provides the textile with form (this is taught by the reference to Henry in that the support helical member supports the hose structure; [0026]).


Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive. With respect to the arguments directed at the double patenting rejection, a double patenting rejection can still be applicable in cases where it is obvious to make the modification as well which is different from the claimed subject matter, and clearly claim 1 of the ‘038 reference is intended to be used with a patient interface and claim 18 further suggests this is known in the art, and the remaining structure is encompassed by the remaining claims, so even though claim 1 does not specifically set forth the patient interface it would have been obvious to modify the claim by including it as it is essentially suggested since claim 1 is intended to be used with a mask which is a patient interface, and if further evidence this is known in the art see the Henry reference that teaches the combination of a hose with a fabric layer and support helix can be provided with patient interface such as a mask is old and well known in the art.  
In response to applicant's argument that Nasarczyk is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference is considered in the same field of endeavor, that being an air or oxygen conveying hose made of fabric with a gas impermeable laminate layer which can be on the inside or outside of the fabric layer, and where an additional outer layer of a gas impermeable material like a metal foil is also known thereby teaching the location of the laminate layer can be inside or outside, and that two gas impermeable layers are also known to be used in the art of air/oxygen conveying ducts.  This is the same field of endeavor as the base reference and applicants claimed subject matter, especially when there are no limitations to diameter of the tube, and the reference to Nasarczyk is intended to convey breathable air to people as well, and the only difference between the structures is diameter of the duct which would not make the reference outside the field of endeavor, and would not make such non-analogous either, therefore this argument is not persuasive and the rejection still stands.  With respect to the argument directed to no confronting the same problem as applicants, such is not required in addition once such has been determined to be analogous art, so this is essentially moot, however, it is noted the prior art does not necessarily need to teach solving the same problem for the same reason as applicants to be combined with another reference but for purposes of being analogous the problems being solved are less limited to only a small niche of air conveying hoses but rather any type of air conveying hose where clearly just providing a mask or interfaces would not limit the hose structure per se to a specific air conveying hose only nor would it exclude one skilled in the art concerned with conveying air in a flexible fabric hose wall would look to other air conveying hoses to insure the air could be conveyed in a desire manner whether a mask is there or not when such does not specifically control the layers of the hose structure or which would be used or order they are provided, therefore the hose of Nasarczyk would be concerned with flexibility of the duct to pass through winding passages to deliver air where desired, allowing flexing and stretching if needed as such would be controlled by the combination of a fabric layer and other gas impermeable layers of which conduits for air for ventilation purposes would be concerned with regardless of the diameter of the duct.   With respect to the arguments presented on page 9 of applicants remarks, Nasarczyk does actually set forth providing the laminate film as an outer layer on page 6, lines 1-5 which sets forth that the film 2 can be reversed and placed on the other side of the fabric layer which would lead to providing the impermeable laminate film layer outside of the fabric layer, and when combined with Henry there would be an outer laminate layer covering the support structure, and further Nasarczyk also teaches that when a laminate gas impermeable layer is provided inside a fabric layer an outer layer can at the same time be provided which can be a metal foil which is known in the art to be a gas impermeable layer thereby teaching inner and outer gas impermeable layer, and still it is suggested it is known to provide a laminate layer as the outer layer over the fabric layer is known as well.  On page 8, lines 16-19 is where the reference sets forth that there can be an outer metal foil which is a known impermeable to gas layer which teaches there can be an inner and outer gas impermeable layer at the same time.  Therefore this argument is not persuasive that Nasarczyk doesn’t teach this feature and therefore the rejection still stands.  With respect to the final comments on page 10 of applicants remarks, the combination would cover teaching the outer laminate layer covering the outer surface of the fabric layer when layers are reversed as taught by Nasarczyk is known in the art and that would therefore teach based on Henry teaching a helical reinforcement around the outside of the fabric layer once combined would include the outer laminate layer being provided over the helical member as well as the fabric layer, so the combination of the references does teach this structure as set forth above, and therefore the rejection still stands since the arguments are not found persuasive.  There are no specific arguments directed to claim 31 or how it overcomes the references.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Huber, Korneff, and Smith (922) disclosing state of the art hoses, some used for air and with masks.
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH